DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  In virtue of the Application filed on 12/19/2019 and the preliminary Amendment filed therewith wherein claims 1-11 are pending in the present application, claims 1, 6 being independent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
All claim limitations in this application that use the limitations “section that…” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (such 
Claim Objections


Claims 1 and 6 are objected to because of the following informalities:  The claims set forth the acronyms UL DL without ever setting forth what the acronyms stand for, all acronyms need to be spelled out at first use in each independent claim to provide clarity as to the meaning thereof.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200154496 to Yi (hereinafter d1) in view of United States Patent Application Publication US-20160242123 to Harada et al (hereinafter d2).
Regarding claim 1, as to the limitation “A user terminal” “a receiving section” “a control section” d1 teaches techniques embodied as a system (see d1 Fig. 20) including at least a user terminal with a processor, transceiver and memory (i.e. receiving section, control section) (see d1 Fig. 20 para. 0257-0260); wherein embodiments are implemented in software, the techniques described herein implemented with modules (e.g., procedures, functions, and so 
as to the limitation “communicating using at least a first carrier performing DL transmission and a second carrier performing only UL transmission, the user terminal comprising”, “that receives UL transmission command information reported from the first carrier”, “that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information” d1 discloses a control channel for supporting new radio access technology (NR) including sharing only an uplink (UL) spectrum between two carriers including performing uplink (UL) transmission by a user equipment (UE) in a wireless communication system is provided, configuration for a first UL resource of a first carrier group (CG) and a second UL resource of a second CG which are separated from each other, and performing UL transmission to the first CG by using only the first UL resource (see d1 para. 0008-0009) as applied to SUL (see d1 para. 0115); however, d1 does not appear to explicitly disclose the limitation “receives UL transmission command information reported from the first carrier”, “that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information” attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to mobile communication (see d1 para. 0001) including a small base station (i.e. second carrier) which can receive UL signals from user terminals but does not transmit DL signals (see d2 para. 0040); including a macro base station (i.e. first carrier) that is connected with a user terminal commands the user terminal to transmit a UL signal (here, the PRACH signal) (ST01); wherein 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of receiving UL transmission command information reported from the first carrier that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to maximize the energy saving and the effect of reducing the interference against other cells (see d2 para. 0008, 0029) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would 
Regarding claim 2, as to the limitation “The user terminal according to claim 1, wherein the control section controls a random access procedure for the second carrier according to a command from the first carrier” d1 in view of d2 disclose the user terminal as set forth above, additionally d1 in view of d2 disclose random access control (see d2 par. 0037-0054).
Regarding claim 3, as to the limitation “the user terminal according to claim 2, wherein the receiving section receives information on UL transmit power configured based on the UL measurement signal; and the control section controls UL transmission power to be applied to the random access procedure based on the information on the UL transmission power” d1 in view of d2 disclose the user terminal as set forth above, additionally d1 in view of d2 disclose reception of information of UL transmission power to be applied to random access procedure (see d1 para. 0039-0040).
Regarding claim 4, as to the limitation “the user terminal according to one of the claim 1 to the claim 3, wherein the control section controls UL transmission timing for the second carrier based on information transmitted from the first carrier” d1 in view of d2 disclose the 
Regarding claim 5, as to the limitation “the user terminal according to one of the claim 1 to claim 4, wherein if TDD (Time Division Duplex) is used on the first carrier, the control section exerts control so that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier” d1 in view of d2 disclose the user terminal as set forth above, additionally d1 in view of d2 disclose TDD such that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier (see d1 para. 0037, 0053, 0095-0096, 0118-0119, 0145). 
Regarding claim 6, as to the limitation “A radio communication method of a user terminal” d1 teaches techniques embodied as a system (see d1 Fig. 20) including at least a user terminal with a processor, transceiver and memory (i.e. receiving section, control section) (see d1 Fig. 20 para. 0257-0260); wherein embodiments are implemented in software, the techniques described herein implemented with modules (e.g., procedures, functions, and so on) that perform the methods described herein; wherein the modules can be stored in memories and executed by processors (see d1 para. 0260);
as to the limitation “that communicates using at least a first carrier performing DL transmission and a second carrier performing only UL transmission, and the method comprising the steps of: receiving UL transmission command information reported from the first carrier, and exerting control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information” d1 discloses a control channel for supporting 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of receiving UL transmission command information reported from the first carrier that exerts control so that a UL measurement signal is transmitted to the second carrier based on the UL transmission command information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to maximize the energy saving and the effect of reducing the interference against other cells (see d2 para. 0008, 0029) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of maximizing the energy saving and the effect of reducing the interference against other cells with no undue experimentation and without changing the function thereof, wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be 
Regarding claim 7, as to the limitation “the user terminal according to claim 2, wherein the control section controls UL transmission timing for the second carrier based on information transmitted from the first carrier” d1 in view of d2 disclose the method as set forth above, additionally d1 in view of d2 disclose UL transmission timing for the second carrier based on information transmitted from the first carrier (see d2 para. 0051, 0053-0054, 0056).
Regarding claim 8, as to the limitation “the user terminal according to claim 3, wherein the control section controls UL transmission timing for the second carrier based on information transmitted from the first carrier” d1 in view of d2 disclose the method as set forth above, additionally d1 in view of d2 disclose UL transmission timing for the second carrier based on information transmitted from the first carrier (see d2 para. 0051, 0053-0054, 0056).
Regarding claim 9, as to the limitation “the user terminal according to claim 2, wherein if TDD (Time Division Duplex) is used on the first carrier, the control section exerts control so that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier” d1 in view of d2 disclose the method as set forth above, additionally d1 in view of d2 disclose TDD such that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier (see d1 para. 0037, 0053, 0095-0096, 0118-0119, 0145).
Regarding claim 10 as to the limitation “user terminal according to claim 3, wherein if TDD (Time Division Duplex) is used on the first carrier, the control section exerts control so that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier” d1 in view of d2 disclose the method as set forth above, additionally d1 in view of 
Regarding claim 11, as to the limitation “the user terminal according to claim 4, wherein if TDD (Time Division Duplex) is used on the first carrier, the control section exerts control so that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier” d1 in view of d2 disclose the method as set forth above, additionally d1 in view of d2 disclose TDD such that UL transmission of the second carrier is not performed at the timing of the UL subframe for the first carrier (see d1 para. 0037, 0053, 0095-0096, 0118-0119, 0145).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180262993 A1 to AKKARAKARAN; Sony et al. discloses downlink control information (DCI) transmissions including a plurality of transmit power control (TPC) commands. The plurality of TPC commands may relate to an uplink channel transmit power for a plurality of uplink beam-pairs. The wireless communication device may determine the uplink channel transmit power for the plurality of uplink beam-pairs based at least in part on the plurality of TPC commands.

US 20200383060 A1 PARK; Jonghyun et al. discloses uplink (UL) power control of a User Equipment (UE) in a wireless communication system according to one embodiment of the present invention comprises receiving a Downlink (DL) Reference Signal (RS); measuring DL path-loss by using the DL RS; determining transmission power for an UL channel by using the 

US 20130194981 A1 to Wang; Yiping et al. discloses wireless communications between a wireless communications network and wireless user equipment includes receiving, using a primary Time Division Duplex (TDD) configuration, data on a primary component carrier in a first frequency band. Using a secondary TDD configuration, data on a secondary component carrier is received in a second frequency band different from the first frequency band. A Hybrid Automatic Repeat Request (HARQ) for data received on the secondary component carrier is transmitted using a supplemental TDD configuration. A transmission or retransmission on the secondary component carrier uses a supplemental TDD configuration as well. The supplemental TDD configuration is different from the secondary TDD configuration. Furthermore, an uplink supplemental configuration may be different from a downlink supplemental configuration.

US 20200068504 A1 to YI; Yunjung et al. discloses dynamic resource sharing can be used. Specifically, a user equipment (UE) determines whether or not uplink (UL) transmission is performed at a specific time point in a first carrier having a first processing time. When it is determined that UL transmission is not performed at the specific time point in the first carrier, the UE determines power for UL transmission at the specific time point in a second carrier having a second processing time shorter than the first processing time, on the basis of guaranteed power for the first carrier.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643